DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2022 and 08/11/2022 have been considered by the examiner.

Specification
The abstract of the disclosure has been amended and does not exceed the 150-word limit. The objection to the specification is hereby withdrawn.

Claim Status
Claims 1-21 are pending, with claims 1-21 being examined and no claims deemed withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. US 20100015614 A1, as cited in Office Action mailed 05/13/2022, hereinafter Beer in view of Dickinson et al. “Automated Capillary Electrophoresis System for Fast Single-Cell Analysis” Anal. Chem. 2013, 85, 4797−4804, hereinafter Dickinson.
Regarding claim 1, Beer discloses a system (Abstract) for identifying and targeting individual cells (par 26) within a cell population for selective extraction of cellular content (par 55).
A digital microfluidic device (Fig 1) having at least one site for receiving cells (par 11).
An imaging system including optical probes as an imaging module for identifying at least one targeted cell among cells (par 26) at the at least one site. A laser as the laser source for laser lysing (par 53) the at least one targeted cell thereby releasing the cell content to produce a lysate (par 53).
A microprocessor (110) as a control system for controlling the laser source, the imaging system, and the digital microfluidic device. 
Selecting and lysing the at least one targeted cell using a laser source (par 53) to produce lysate within its droplet (par 26). Moving the droplet containing the lysate from the at least one site to a designated site (par 55).
Beer further discloses the use of the system with capillary electrophoresis (par 55).
Beer does not disclose adhering cells at the at least one site, wherein untargeted cells remain adhered to the at least one site after the droplet containing the lysate is moved to the designated site, that the laser source is a pulsed laser source, or a stage for receiving the digital microfluidic device.
However, Dickinson is in the analogous art of microfluidic capillary electrophoresis (Abstract) and discloses a system (Fig 1A) having an array of cell traps as the at least one site for receiving and adhering cells (Fig 1B). Dickinson incorporates by reference (p. 4799, col. 1, second full paragraph) Sims et al., “Laser-micropipet combination for single-cell analysis” Anal Chem, 1998. 70(21): p. 4570-7, as cited in IDS filed 06/11/2019, hereinafter Sims. Sims discloses adhering Rat basophilic leukemia (RBL) cells into cell chambers (Sims, p. 4571, col. 1, first paragraph) and a single RBL cell can be lysed (Sims, p. 4574, col. 1, last paragraph) with a commercially available frequency-doubled Q-switched Nd:YAG laser generating a single laser pulse of 10-100 µJ, 5-ns pulse width, 532 nm through a microscope objective and microscope (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph). Dickinson further discloses a microscope with computer as a control system controlling a motorized stage for receiving the microfluidic device (p. 4798, col. 2, first full paragraph). Selection of at least one targeted cell to be lysed from the cells adhered to the at least one site (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph), illuminating the at least one selected targeted cell by the pulsed laser source to lyse to produce lysate in a droplet (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph), moving the droplet containing the lysate from the at least one site to an electrophoretic buffer as a designated site (Fig 1A), wherein untargeted cells remained adhered to the at least one site after the droplet containing the lysate is moved to the designated site (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph). The single cell lysis does not increase cell stress level nor inhibit appropriate cellular responses to stimuli prior to cell lysis (p. 4801, col. 2, last paragraph). The robust and fully automated system for serial single-cell capillary electrophoresis provides the ability to examine subpopulation of cells at the single cell level and enable higher throughput measurements (p. 4802, col 2, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beer to incorporate the capillary electrophoresis device of Dickinson. Doing so would provide a robust and fully automated system with a commercially available pulsed laser, an automated and motorized stage, and a site where cells can adhere and be targeted to be lysed without significantly affecting untargeted cells enabling high throughput measurements as recognized by Dickinson.

Regarding claim 2, Beer in view of Dickinson incorporates by reference (Beer, par 25) Srinivasan et al. "An Integrated digital microfluidic lab-on-a-chip for clinical diagnostics on human physiological fluids," Lab Chip , 2004, 4 , 310–315, as cited in Office Action mailed 05/13/2022, hereinafter Srinivasan.
Beer in view of Dickinson discloses all of the limitations of claim 1, wherein the at least one site hydrophilic after protein fouling/adsorption from the sample (Srinivasan, p. 311, second column, fourth full paragraph).

Regarding claims 3 and 15, Beer in view of Dickinson disclose all of the limitations of claim 1 and 2, wherein the digital microfluidic device includes a top plate (602) and a bottom plate (602) defining a space there between (Fig 6), and wherein each of the at least one site (109) has an external perimeter (Fig 1), each of the at least one site being defined on a surface of at least one of the plates for forming a corresponding virtual microwell (105), each corresponding virtual microwell having a virtual wall extending from the external perimeter of the site between the top and bottom plates (Fig 1), and wherein, upon illumination of the at least one selected targeted cell by the pulsed laser source, a plasma bubble is formed (Dickinson, p. 4801, col. 2, last paragraph), in the virtual microwell (Beer, par 53), and wherein upon formation of the plasma bubble, the virtual wall deforms thereby absorbing energy released by the expanding plasma bubble (Beer, par 53).

Regarding claims 4 and 16, Beer in view of Dickinson discloses all of the limitations of claim 1, wherein said at least one site is a plurality of sites (Beer, par 26), the control system programmed with instructions for selecting at least one cell to be lysed from the cells adhered to each of said plurality of sites (Dickinson, p. 4799, col 1, second full paragraph) and detecting of the cells to be lysed at each of said plurality of sites (Beer, par 53). Selecting a first site to illuminate with the laser source, the selected cell at that site (Beer, par 53). 
Dickinson discloses moving of the stage to move the microfluidic device sequentially from the first site to another site to bring each of the sites into a field of view of the pulsed laser source to lyse the at least one selected cell to produce lysate in a droplet at each site (p. 4799, col. 1, second full paragraph).

Regarding claims 8 and 20, Beer in view of Dickinson discloses all of the limitations of claim 1. Dickinson discloses a computer-controlled motorized stage (Dickinson, p. 4798, col. 2, first full paragraph) as a translation mechanism for displacement of the stage being controlled by the control system.

Regarding claim 9, Beer in view of Dickinson discloses all of the limitations of claim 1, wherein the control system includes electrodes as a droplet control means (par 30) for controlling displacement of droplets of fluid from a fluid reservoir towards the at least one site (Fig 3).

Regarding claims 10, Beer in view of Dickinson discloses all of the limitations of claim 1, wherein the pulsed laser source is a nanosecond-pulsed laser (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph). 

Regarding claims 11, Beer in view of Dickinson discloses all of the limitations of claim 1, wherein the pulsed laser source is a nanosecond-pulsed laser delivering pulses of at least 1 µJ (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph). 

Regarding claims 12, Beer in view of Dickinson discloses all of the limitations of claim 1, wherein the pulsed laser source is a Q-switched laser (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph). 

Regarding claim 13, Beer in view of Dickinson discloses all of the limitations of claim 10, wherein the nanosecond-pulsed laser is a Nd-based laser (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph).

Regarding claim 14, Beer in view of Phillips in view of Sims discloses all of the limitations of claim 10, wherein the nanosecond-pulsed laser produces a pulsed-laser beam at 532 nm (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph).

Regarding claim 21, Beer in view of Dickinson discloses all of the limitations of claim 1, wherein the control system moves the droplet containing the lysate to the designated site by displacing another droplet to the at least one site (par 39).

Claims 5-7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Dickinson as applied to claims 1-2, 4, and 16 above, and further in view of Brown et al. “Sampling Efficiency of a Single-Cell Capillary Electrophoresis System ” Cytometry Part A 71A: 882-888, 2007, as cited in Office Action mailed 05/13/2022, hereinafter Brown.
Regarding claim 5 and 17, Beer in view of Dickinson discloses all of the limitations of claims 4 and 16, Dickinson further discloses calculating and determining stage movement (Dickinson, p. 4798, col. 2, first full paragraph) to bring each of the plurality of sites into the field of view of the pulsed laser source sequentially (Dickinson, p. 4799, col. 1, second full paragraph), and further that cell stress should be minimized (Dickinson, p. 4798, col. 1, first paragraph)
Beer in view of Dickinson does not disclose including calculating a shortest distance travelled by the stage to bring each of the plurality of sites into the field of view of the pulsed laser source sequentially.
Brown is in the analogous art of single-cell lysis (Abstract) and discloses a system for lysing cells (Fig 1). A single cell is targeted and a microscope stage is translated to target and deliver a laser pulse on a sequence of single cells (p. 884, section: Laser Lysis, first paragraph). A 3-axis translation stage allows for precise positioning of the sample (p 883, section Capillary Electrophoresis, first paragraph) Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try calculating a shortest distance travelled by the stage to bring each of the plurality of sites into the field of view of the pulsed laser source as translation of the stage requires time and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claims 6 and 18, Beer in view of Dickinson discloses all of the limitations of claims 1 and 2, and that wherein the at least one selected target cell is a plurality of selected targeted cells (Beer, par 53),  Dickinson discloses the control system being programmed for identifying a sequence of selected targeted cells to be lysed (Dickinson, p. 4799, col. 1, second full paragraph), wherein the plurality of selected targeted cells is within a plurality of sites (Dickinson, p. 4799, col. 1, second full paragraph).
Beer in view of Dickinson does not disclose including identifying a sequence of selected targeted cells to be lysed to minimize a time to perform the lysing on all selected targeted cells.
However, Brown is in the analogous art of single-cell lysis (Abstract) and discloses a system for lysing cells (Fig 1). A single cell is targeted and a microscope stage is translated to target and deliver a laser pulse on a sequence of single cells (p. 884, section: Laser Lysis, first paragraph). A 3-axis translation stage allows for precise positioning of the sample (p 883, section Capillary Electrophoresis, first paragraph). Brown discloses that the microscope stage is translated to target a single cell (p. 884, section: Laser Lysis, first paragraph). Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph). wherein the at least one selected targeted cell is a plurality of selected targeted cells (Brown, p. 884, section: Laser Lysis, first paragraph). The plurality of selected targeted cells is within a plurality of field of views (Brown, p. 884, section: Laser Lysis, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try identifying a sequence of selected targeted cells to be lysed to minimize a time to perform the lysing on all selected targeted cells as translation of the stage requires time and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claims 7 and 19, Beer in view of Dickinson in view of Brown discloses all of the limitations of claims 6 and 18. Brown discloses that the microscope stage is translated to target a single cell (p. 884, section: Laser Lysis, first paragraph). Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph).
Beer in view of Dickinson in view of Brown does not disclose wherein the sequence of selected targeted cells is based on a shortest path between the plurality of selected targeted cells.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try calculating the sequence of selected targeted cells based on a shortest path between the plurality of selected targeted cells and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Response to Arguments
Applicant’s argument, see Remarks, pages 8-11, filed 08/11/2022, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Beer in view of Dickinson et al. “Automated Capillary Electrophoresis System for Fast Single-Cell Analysis” Anal. Chem. 2013, 85, 4797−4804, hereinafter Dickinson.
Regarding applicant’s argument that Beer does not disclose adhering cells at the at least one site, wherein untargeted cells remain adhered to the at least one site after the droplet containing the lysate is moved to the designated site is found to be persuasive. 
However, Dickinson is in the analogous art of microfluidic capillary electrophoresis (Abstract) and discloses a system (Fig 1A) wherein the cells flow in and are loaded into an array of cell traps as the at least one site for receiving and adhering cells (Fig 1B). An adhered cell is selected and targeted to be lysed, the at least one selected targeted cell is illuminated by the pulsed laser source to lyse and produce lysate in a droplet (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph), moving the droplet containing the lysate from the at least one site to an electrophoretic buffer as a designated site (Fig 1A), wherein untargeted cells remained adhered to the at least one site after the droplet containing the lysate is moved to the designated site (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph). The single cell lysis does not increase cell stress level nor inhibit appropriate cellular responses to stimuli prior to cell lysis (p. 4801, col. 2, last paragraph). The robust and fully automated system for serial single-cell capillary electrophoresis provides the ability to examine subpopulation of cells at the single cell level and enable higher throughput measurements (p. 4802, col 2, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beer to incorporate the capillary electrophoresis device of Dickinson. Doing so would provide a robust and fully automated system with a site where cells can adhere and be targeted to be lysed without significantly affecting untargeted cells enabling high throughput measurements as recognized by Dickinson.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jen et al. “Single-Cell Chemical Lysis on Microfluidic Chips with Arrays of Microwells” Sensors 2012, 12, 347-358 discloses a microfluidic device with a plurality of cell trapping sites where cells are received and adhered, the cells are lysed at the single-cell level.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 9:00 - 5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797